DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 and 2/11/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oks (US 2009/0284621 to Oks et al).
Regarding claim 1, Oks discloses an information processing apparatus (camera) (Oks, abstract) comprising:
a control circuit (control circuit of camera) configured to access a memory (camera memory) storing training data (default parameters and shooting parameters) to be used for a learning circuit (learning circuit of camera) to perform learning, and to 
wherein the memory stores first training data (default parameters) and second training data (shooting parameters), the first training data and the second training data each including a plurality of pieces of characteristic data (noise level, sharpness, focusing, blurring, brightness and contrast), wherein the number of pieces of characteristic data included in the second training data (shooting parameters) has an upper limit (a limit of parameters) (Oks, figs. 3, 4, par [0020-0021, 0026, 0031], wherein default parameters and shooting parameters has noise level, sharpness, focusing, blurring, brightness and contrast and the shooting parameters has a limit of parameters), and
wherein the control circuit uses characteristic data (meta data) extracted from an image (captured image) to update the second training data (shooting parameters) without updating the first training data (default parameters) (Oks, figs. 3, 4, par [0031-0035], wherein shooting parameters corresponding personal parameters are updated for capturing another image without updating the default parameters).
Regarding claim 6, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
wherein the control circuit (control circuit of camera) changes the upper limit (the limit of shooting parameters) (Oks, par [0010], wherein the limit of shooting parameters is changed by selecting  one or more shooting parameter is a selected from flash on/off, image size, timer, special effects, capture mode and multi-shot).
claim 7, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
the control circuit (control circuit of camera) changes the upper limit (the limit of shooting parameters) in response to an instruction from a user (Oks, fig. 4, par [0010-0012, 0033], wherein the limit of shooting parameters is changed based on a user instruction in step 6). 
Regarding claim 8, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
the control circuit (control circuit of camera) extracts characteristic data (meta data i.e. additional statistic and analyzed information) from the image in a case where image capturing is performed in response to an instruction from a user (image capture in step 1) (Oks, fig. 4, par [0032-0033], wherein meta data is extracted based on a captured image instructed by a user).
 Regarding claim 10, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
the learning circuit (learning circuit of camera) (Oks, figs. 3, 4, par [0026, 0031], wherein learning circuit of camera is used in learning process).
Regarding claim 11, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
the learning circuit (learning circuit of camera) performs learning using a neural network (neural network) (Oks, figs. 3, 4, par [0026-0027]).
Regarding claim 12, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:

Regarding claim 13, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
the processing circuit (processing circuit of camera) performs automatic image capturing (automatic image capture) based on a result of the learning (learning in steps 2 and 3) by the learning circuit (Oks, figs. 3, 4, par [0031, 0033-0035], wherein an image is automatically captured after learning user individual preferences, following steps 5, 7-14).
Regarding claim 14, Oks discloses aforementioned limitations of the parent claim. Additionally, Oks discloses:
the image capturing apparatus (camera) (Oks, figs. 3, 4, abstract).
Regarding claim 15, the same ground of rejection as in claim 1 is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 , 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oks (US 2009/0284621 to Oks et al) in view of Paris (US 2015/0098646 to Paris et al).
Regarding claim 2, Oks discloses aforementioned limitations of the parent claim. However, Oks does not disclose:
the control circuit updates the second training data by selecting the number of pieces of characteristic data corresponding to the upper limit from among the extracted characteristic data and the characteristic data included in the second training data and stores the selected characteristic data in the memory.
On the other hand, in the same endeavor, Paris discloses:
the control circuit (controller for imaging system 104) updates the second training data (image descriptors) by selecting the number of pieces of characteristic data (data) corresponding to the upper limit (150) from among the extracted characteristic data (extracted descriptors of an image) and the characteristic data (data) included in the second training data and stores the selected characteristic data (data) in the memory (Paris, figs. 4, 6, par [0024, 0052, 0055-0059], wherein extracted descriptors of an image are appended and stored in learned databases 206).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Paris into the apparatus by Oks so as to achieve the invention as claimed because such incorporation provides capabilities of learning and using user preferences for photo adjustments (Paris, par [0001]).
claim 3, Oks and Paris disclose aforementioned limitations of the parent claim. Additionally, Paris discloses:
wherein the control circuit (controller for imaging system 104) sets a priority level (weight) to the extracted characteristic data (data extracted from image) and to the characteristic data (data) included in the second training data (image descriptors), selects the number of pieces of characteristic data (data) corresponding to the upper limit (150) from among the characteristic data in descending order (similarity order) of priority level, and stores the selected characteristic data (data) in the memory (Paris, fig 3. 6, par [0040-0041, 0052, 0055-0059], wherein weight in similarity order is set for corresponding image descriptors and the data for image descriptors is stored for updating).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Paris into the apparatus by Oks so as to achieve the invention as claimed because such incorporation provides capabilities of learning and using user preferences for photo adjustments (Paris, par [0001]).
Regarding claim 4, Oks and Paris disclose aforementioned limitations of the parent claim. Additionally, Paris discloses:
the control circuit (controller for imaging system 104) decreases a priority level (weight) of the characteristic data (data) similar to the characteristic data included in the first training data (reference set database) among the extracted characteristic data (extracted data from an image) and the characteristic data (data) included in the second training data (image descriptors) (Paris, fig 3. 6, par [0017-0018, 0040-0041, 0052, 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Paris into the apparatus by Oks so as to achieve the invention as claimed because such incorporation provides capabilities of learning and using user preferences for photo adjustments (Paris, par [0001]).
Regarding claim 9, Oks discloses aforementioned limitations of the parent claim. However, Oks does not disclose:
wherein the first training data is training data prepared before shipment, and the first training data is not updated with characteristic data from the image. 
On the other hand, in the same endeavor, Paris discloses:
the first training data (reference set database) is training data prepared before shipment (shipment), and the first training data is not updated with characteristic data from the image (Paris, figs. 3, 6, par [0013-0017-0018, 0024, 0052, 0055-0059], wherein reference set database is predetermined and not updated).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Paris into the apparatus by Oks so as to achieve the invention as claimed because such incorporation provides capabilities of learning and using user preferences for photo adjustments (Paris, par [0001]).
Regarding claim 16, the same ground of rejection as in claim 1 is applied. Additionally, Paris discloses a non-transitory memory which stores instructions that, 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Paris into the apparatus by Oks so as to achieve the invention as claimed because such incorporation provides capabilities of learning and using user preferences for photo adjustments (Paris, par [0001]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oks over Oks (US 2009/0284621 to Oks et al) and Paris (US 2015/0098646 to Paris et al) further in view of Bills (US 2014/0304582 to Bills et al)
Regarding claim 5, Oks and Paris disclose aforementioned limitations of the parent claim. However, Oks and Paris do not disclose:
the control circuit decreases a priority level of the characteristic data with an earlier date and time when an image corresponding to each of the pieces of characteristic data is captured among the extracted characteristic data and the characteristic data included in the second training data.
On the other hand, in the same endeavor, Bills discloses:
the control circuit (circuit of workstation) decreases a priority level (descending order) of the characteristic data (date and time) with an earlier date and time when an image corresponding to each of the pieces of characteristic data (date and time) is captured among the extracted characteristic data (date and time) and the characteristic data (location) included in the second training data (metadata) (Bills, figs. 9-10, par 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Bills into the apparatus by Oks and Paris so as to achieve the invention as claimed because such incorporation provides capabilities of real-time data access and analysis (Bills, par [0035]).
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 15, 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Paris (US 2015/0098646 to Paris et al).
	Regarding claim 1, Paris discloses an information processing apparatus (imaging system 104) (Paris, fig. 2) comprising:
a control circuit (controller for imaging system 104) configured to access a memory (memory) storing training data (learned databases 206) to be used for a learning circuit (circuit for prediction module 204) to perform learning (learning), and to update (update) the training data in the memory (Paris, figs. 2, 4, 6, par [0024, 0052, 0055-0059], wherein controller for imaging system 104 accesses learned databases 206 to be used for circuit for prediction module 204 to perform learning and updating the databases),

wherein the number of pieces of characteristic data (data) included in the second training data (image descriptors) has an upper limit (150 image descriptors) (Paris, par [0040]), and
wherein the control circuit (controller for imaging system 104) uses characteristic data (data) extracted from an image (new image in step 302) to update the second training data (image descriptors) without updating the first training data (reference set database) (Paris, figs. 2, 3, 4, 6, par [0024, 0052, 0055-0059], wherein controller for imaging system 104 updates image descriptors from data extracted from a new image).
Regarding claim 2, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the control circuit (controller for imaging system 104) updates the second training data (image descriptors) by selecting the number of pieces of characteristic data (data) corresponding to the upper limit (150) from among the extracted characteristic data (extracted descriptors of an image) and the characteristic data (data) included in the second training data and stores the selected characteristic data (data) in the memory (Paris, figs. 4, 6, par [0024, 0052, 0055-0059], wherein extracted descriptors of an image are appended and stored in learned databases 206).
claim 3, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
wherein the control circuit (controller for imaging system 104) sets a priority level (weight) to the extracted characteristic data (data extracted from image) and to the characteristic data (data) included in the second training data (image descriptors), selects the number of pieces of characteristic data (data) corresponding to the upper limit (150) from among the characteristic data in descending order (similarity order) of priority level, and stores the selected characteristic data (data) in the memory (Paris, fig 3. 6, par [0040-0041, 0052, 0055-0059], wherein weight in similarity order is set for corresponding image descriptors and the data for image descriptors is stored for updating). 
Regarding claim 4, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the control circuit (controller for imaging system 104) decreases a priority level (weight) of the characteristic data (data) similar to the characteristic data included in the first training data (reference set database) among the extracted characteristic data (extracted data from an image) and the characteristic data (data) included in the second training data (image descriptors) (Paris, fig 3. 6, par [0017-0018, 0040-0041, 0052, 0055-0059], wherein controller for imaging system 104 decreases weight in similarity based on reference set database and image descriptors).
Regarding claim 6, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:

Regarding claim 7, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the control circuit (controller for imaging system 104) changes the upper limit (150) in response to an instruction from a user (a user) (Paris, fig 3. 6, par [0017-0018, 0040-0041, 0058], wherein the number of image descriptors is changed in according to the reference images input by a user).
Regarding claim 8, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the control circuit (controller for imaging system 104) extracts characteristic data (data from an image) from the image in a case where image capturing is performed in response to an instruction from a user (an instruction for an image in step 302) (Paris, fig 3. 6, par [0039], wherein data from an image is extracted upon an instruction for image capture in step 302).
Regarding claim 9, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the first training data (reference set database) is training data prepared before shipment (shipment), and the first training data is not updated with characteristic data from the image (Paris, figs. 3, 6, par [0013-0017-0018, 0024, 0052, 0055-0059], wherein reference set database is predetermined and not updated).
claim 10, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the learning circuit (the prediction module 204) (Paris, fig. 2, par [0024]).
Regarding claim 11, Paris discloses aforementioned limitations of the parent claim. Additionally, Paris discloses:
the learning circuit performs learning using a neural network (Paris, figs. 1-2, par [0024-0026], wherein a neural network is used for analyzing image).
Regarding claim 15, the same ground of rejection as in claim 1 is applied.
Regarding claim 16, the same ground of rejection as in claim 1 is applied. Additionally, Paris discloses a non-transitory memory which stores instructions that, when executed by one or more processing circuits of an information processing apparatus (Paris, fig. 7, par [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paris (US 2015/0098646 to Paris et al) further in view of Bills (US 2014/0304582 to Bills et al).
Regarding claim 5, Paris discloses aforementioned limitations of the parent claim. However, Paris does not disclose:

On the other hand, in the same endeavor, Bills discloses:
the control circuit (circuit of workstation) decreases a priority level (descending order) of the characteristic data (date and time) with an earlier date and time when an image corresponding to each of the pieces of characteristic data (date and time) is captured among the extracted characteristic data (date and time) and the characteristic data (location) included in the second training data (metadata) (Bills, figs. 9-10, par [0110, 0118-0120], wherein date and time as metadata is sorted in descending sorting order).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Bills into the apparatus by Paris so as to achieve the invention as claimed because such incorporation provides capabilities of real-time data access and analysis (Bills, par [0035]).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paris (US 2015/0098646 to Paris et al) further in view of Oks (US 2009/0284621 to Oks et al).
Regarding claim 12, Paris discloses aforementioned limitations of the parent claim. However, Paris does not disclose:
a processing circuit configured perform an image capturing operation using an image capturing apparatus based on a result of the learning by the learning circuit. 

a processing circuit (processing circuit of camera) configured perform an image capturing operation (image capture in step 4) using an image capturing apparatus based on a result of the learning (learning in steps 2 and 3) by the learning circuit (learning circuit of camera) (Oks, fig. 3, par [0031], wherein another image is captured based on the learning in steps 2 and 3).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Oks into the apparatus by Paris so as to achieve the invention as claimed because such incorporation optimizes a digital image acquired by a camera according to the preference of the user of the camera (Oks, par [0009]).
Regarding claim 13, Paris and Oks disclose aforementioned limitations of the parent claim. Additionally, Oks discloses:
the processing circuit (processing circuit of camera) performs automatic image capturing (automatic image capture) based on a result of the learning (learning in steps 2 and 3) by the learning circuit (Oks, figs. 3, 4, par [0031, 0033-0035], wherein an image is automatically captured after learning user individual preferences, following steps 5, 7-14).
Regarding claim 14, Paris and Oks disclose aforementioned limitations of the parent claim. Additionally, Oks discloses:
the image capturing apparatus (camera) (Oks, figs. 3, 4, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697      

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697